UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6983


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RUBEN NOYOLA GARCIA,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
District Judge. (3:07-cr-00079-FDW-7; 3:11-cv-00256-FDW)


Submitted:   December 28, 2011            Decided:   January 5, 2012


Before KING, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ruben Noyola Garcia, Appellant Pro Se.     William A. Brafford,
Steven R. Kaufman, Assistant United States Attorneys, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ruben    Noyola      Garcia        seeks    to     appeal      the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2011)    motion.        The    order     is     not    appealable        unless    a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.      § 2253(c)(1)(B)          (2006).              A     certificate         of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies         this    standard         by         demonstrating      that

reasonable       jurists       would    find      that        the     district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies      relief      on     procedural        grounds,        the       prisoner     must

demonstrate      both     that    the    dispositive           procedural      ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                      Slack, 529 U.S. at 484-85.

We   have   independently        reviewed       the     record       and    conclude    that

Garcia has not made the requisite showing.                       Accordingly, we deny

a    certificate     of      appealability       and    dismiss       the    appeal.       We

dispense     with    oral       argument     because          the     facts    and     legal




                                            2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3